Citation Nr: 0627044	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  06-13 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for kidney failure as a result of medical 
treatment by the Department of Veterans Affairs (VA) during 
the period late November 2004 to early January 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active military service from January 1949 to 
January 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 2005 by the VA Regional 
Office (RO) in North Little Rock, Arkansas.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the VA medical treatment upon which the claim is 
based to the veteran's condition after such treatment has 
stopped.  VA considers each involved body part or system 
separately.  To establish causation of additional disability 
due to VA medical treatment, the evidence must show that the 
medical treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received treatment 
and that the veteran has an additional disability does not 
establish cause.  The proximate cause of disability is the 
action or event which directly caused the disability as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(b), (c), (d) (2005).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the veteran's additional disability 
as provided in 38 C.F.R. § 3.361(c) and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or VA furnished the medical 
treatment without the veteran's informed consent.

In this case, the following facts are not in dispute: prior 
to a colonoscopy performed at a VA Medical Center in October 
2004, the veteran (who is now 75 years of age) had a medical 
history of heart disease, status post myocardial infarction, 
diabetes mellitus, diabetic nephropathy with chronic renal 
[kidney] insufficiency, and other maladies; on November 29, 
2004, a VA treating physician prescribed the drug mesalamine 
for "mild chronic and acute infiltration" reported as 
having been found on biopsy of tissue taken during the 
colonoscopy; mesalamine is known to have the potential to 
adversely affect kidney function, and it is good medical 
practice to order periodic laboratory studies of kidney 
function of any patient prescribed the drug mesalamine; in 
the veteran's case, follow-up laboratory studies of kidney 
function were not ordered by the VA staff physician who first 
prescribed mesalamine for the veteran in late November; prior 
to taking mesalamine, the veteran had a baseline creatinine 
level of approximately 3.4 mg %; on January 6, 2005, when a 
laboratory study showed that the veteran's creatinine level 
had spiked to 4.4 mg %, a private specialist in nephrology 
stopped the veteran's mesalamine and furosemide; the veteran 
was then hospitalized from January 11 through January 14, 
2005, at the St. Edward Mercy Medical Center; on the day of 
discharge, January 14, 2005, lab studies revealed serum 
creatinine to be 3.3 mg%; on February 2, 2005, the veteran 
was again admitted to the St. Edward Mercy Medical Center 
with chest pain and shortness of breath for evaluation of a 
suspected myocardial infarction and was treated with 
diuretics and an ACE inhibitor; he had decline in renal 
function and was started on dialysis on February 7, 2005. 

In April 2005, the veteran's private treating nephrologist 
stated his opinion that the VA-prescribed mesalamine "was 
instrumental in causing [the veteran's] acute renal failure 
in the setting of chronic renal failure and thus facilitated 
his need for dialysis."  The word "facilitate" means to 
make easier.  See Webster's II New College Dictionary 401 
(Houghton-Mifflin Company, 2001).  Thus, the private treating 
physician has provided competent medical evidence that the 
prescription of the drug mesalamine by a VA staff physician 
and its use by the veteran for approximately 38 days made it 
easier for him to develop renal failure to the degree which 
medically required hemodialysis.   

A VA specialist in nephrology who reviewed VA and private 
treatment records of the veteran from 2004-2005 (but who 
indicated in his report that he did not have access to all 
such records) expressed the opinion that the failure by the 
VA staff physician who prescribed mesalamine to order 
periodic laboratory studies of the veteran's kidney function 
was an error in medical judgment, but he concluded that the 
VA-prescribed drug mesalamine was not the cause of the 
veteran's renal failure to the degree of having a medical 
need for dialysis.  

From his report, it appears that the VA reviewing physician 
largely based his conclusion that the VA-prescribed drug 
mesalamine was not the cause of the veteran's renal failure 
on the records of the veteran's inpatient treatment at a 
private hospital which showed that the decline in the 
veteran's kidney function in February 2005 was thought by the 
veteran's treating private nephrologists "likely due" to 
the ACE inhibitor which the veteran received during that 
hospitalization and to the diuresis which he experienced 
during that hospitalization.  

Angiotensin-converting enzyme (ACE) inhibitors are 
medications used for treatment of hypertension, usually in 
conjunction with a diuretic.  See Dorland's Illustrated 
Medical Dictionary 842 (Dorland's) (28th ed., 1994).  
"Diuresis" is the increased excretion of urine.  A 
"diuretic" is an agent which promotes the excretion of 
urine.  See Dorland's at 499.

In his report, the VA reviewing specialist in nephrology 
stated that he had reviewed the veteran's VA treatment 
records for the period May 2001 through May 2005 and records 
of the veteran's private medical treatment in 2004 and 2005, 
including records from St. Edward Mercy Medical Center, Fort 
Smith, Arkansas.  In addition, the statement of the case 
furnished by the RO to the veteran in March 2006 listed as 
evidence received for the veteran's pending appeal records 
from St. Edward Mercy Medical Center for the period April 2, 
2004, through February 9, 2005.  However, the veteran's 
claims file transferred to the Board by the RO in June 2006 
does not contain those records.  The Board finds that it 
would not be appropriate to decide the veteran's appeal 
without review of the statement allegedly made in writing in 
February 2005 by private treating nephrologists at St. Edward 
Mercy Medical Center that the cause of the veteran's renal 
failure was a cause other than VA medical treatment, and this 
case will be remanded to attempt to obtain copies of those 
private medical records.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should obtain copies of all 
relevant records of the veteran's VA 
treatment for renal insufficiency since 
October 1, 2004, which are not already 
contained in the veteran's claims file.

2.  After obtaining any necessary release 
from the veteran, the AMC should attempt 
to obtain copies of all records of the 
veteran's treatment for renal 
insufficiency/failure since January 1, 
2005, at St. Edward Mercy Medical Center, 
Fort Smith, Arkansas.  In making this 
records request, the AMC must comply with 
the provisions of 38 C.F.R. § 3.159(c)(1) 
(2005).

3.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

